Citation Nr: 0710634	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  99-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chest pain and 
shortness of breath, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for nosebleeds, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

3.  Entitlement to service connection for bleeding gums, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

4.  Entitlement to service connection for back symptoms, 
asserted as scoliosis, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for blurred vision, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

6.  Entitlement to service connection for foot rash, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

7.  Entitlement to service connection for throat pain, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  

8.  Entitlement to service connection for stomach pain, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active duty for training from November 1989 
to March 1990 and active duty from October 1990 to May 1991, 
and served in the Southwest Asia theater of operations from 
November 28, 1990, to April 20, 1991.  

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied service connection for 
dizziness, chest pain with shortness of breath, nosebleeds, 
bleeding gums, back symptoms, fatigue, blurred vision, foot 
rash, throat pain, aching joints, stomach pain and headaches.

In October 2002, the veteran testified at a hearing held at 
the local VA office before the undersigned Veterans Law 
Judge.  During the hearing, his representative asserted that 
the veteran had tinnitus, hypertension, sleep disorder and 
changes to the pigment of the skin on his face (diagnosed as 
vitiligo) due to service.  In this regard, the Board observes 
that in an unappealed April 2001 rating decision, the RO 
denied service connection for tinnitus, hypertension, sleep 
disorder, and thus the Board refers to the RO his informal 
application to reopen claims for these benefits.  As to his 
vitiligo claim, this issue is referred to the RO for de novo 
consideration.

When this matter was initially before the Board in July 2003, 
it was remanded for further development.  

When this case was again before the Board in April 2005, the 
Board granted service connection for orthostatic 
lightheadness, which constituted a complete grant of the 
veteran's dizziness claim.  In a November 2005 rating 
decision, the RO assigned a 10 percent evaluation for this 
condition, effective October 22, 1997.  Since that time, the 
veteran has not disagreed with either the evaluation assigned 
or the effective date of the award, and thus this issue is no 
longer before the Board.  See Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

In April 2005, the Board remanded the remaining 11 issues for 
further development.  In August 2006, the RO granted service 
connection for fibromyalgia, and assigned a 40 percent 
evaluation, effective October 22, 1997.  In doing so, the RO 
indicated that the grant included his fatigue, aching joints 
and headache and thus satisfied those appeals.  Because the 
veteran has not challenged that determination, those issues 
are no longer before the Board.  Barrera; Grantham.

The veteran's claims of service connection for back symptoms, 
throat pain and stomach pain are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran has been diagnosed as having GERD and his 
complains of chest pain have been attributed to this 
condition.

3.  The veteran does not have shortness of breath under 
ordinary conditions.

4.  The veteran has a qualifying chronic disability 
manifested by nosebleeds that cannot be attributed to any 
known clinical diagnosis.

5.  The veteran's bleeding gums have been attributed to 
gingivitis.

6.  Gingivitis is not a dental disability for which VA 
compensation is available.  

7.  The veteran's blurred vision is due to headaches, which 
is a manifestation of his service-connected fibromyalgia.

8.  The veteran reports being treated for skin rash on his 
feet during his period of service in the Southwest Asia 
theater of operations during the Persian Gulf War and of 
having the condition since that time, and the medical 
evidence shows that he has been diagnosed as having tinea 
pedis of the right foot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chest pain and 
shortness of breath, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317, are not met.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2006).

2.  With resolution of all reasonable doubt in the veteran's 
favor, chronic nosebleeds were incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).

3.  The criteria for service connection for gingivitis 
(claimed as bleeding gums), to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1712 (West 2002); 38 C.F.R. §§ 3.303, 
3.317, 3.381, 17.161 (2006).

4.  The criteria for service connection for blurred vision, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, are not met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).

5.  With resolution of all reasonable doubt in the veteran's 
favor, tinea pedis of the right foot was incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  

In a March 2003 letter issued by the Board, as well as March 
2004 and May 2005 RO letters, VA notified the veteran of the 
elements necessary to establish a claim of both "direct 
service connection," as well as the criteria required for 
claims asserted based on Persian Gulf War service.  Pursuant 
to 38 C.F.R. § 3.159(b), by way of these letters, VA informed 
him that he could file and/or identify medical and/or lay 
evidence in support of his claims, and in the March 2003 
letter, VA affirmatively requested that he submit any 
evidence in his possession that could substantiate his claim.  
These letters also invited him to file lay statements 
prepared by individuals who, based on their knowledge and 
personal observations, were able to describe the onset of his 
disabilities, and set forth at length the numerous types of 
medical and non-medical evidence that could substantiate that 
aspect of his claims seeking service connection under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 based on his service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

In addition, as the Board noted in the April 2005 remand, 
there are no service medical records dated between November 
1989 and January 1995, a period that includes the veteran's 
tour of duty in the Southwest Asia theater of operations.  
Pursuant to the Board's April 2005 remand instructions, in a 
May 2005 letter, the AMC advised the veteran not only that 
its additional post-remand efforts had been unsuccessful, but 
invited him to submit alternative forms of evidence, 
including, but not limited to, statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics and private physicians by which or by whom 
a veteran may have been treated, especially soon after 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records and insurance 
examination reports.  See Washington v. Nicholson, 19 Vet. 
App. 362, 370-71 (2005).  

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and in September 2006, VA advised him of these 
criteria.

With respect to VA's duty to assist, the Board notes that 
pertinent post-service records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, have been associated with the claims folder.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the veteran's pertinent VA private and VA post-service 
records, and he was afforded formal VA examinations in 
December 1997, February 1998, and in July 2006, to determine 
whether any of his claimed conditions were related to his 
military service, and specifically to his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

With respect to his outstanding service medical records, as 
the Board acknowledged in the April 2005 remand, the service 
medical records relating to the veteran's period of service 
in the Persian Gulf have unfortunately not been obtained 
because they are unavailable.  In this regard, the Board 
notes that both prior to and since the April 2005 remand, the 
RO made concerted efforts to obtain the veteran's outstanding 
service medical records from the National Personnel Records 
Center (NPRC) and from the service department.  Further, the 
RO has advised the veteran that no additional service medical 
records were available.  

In light of the above, the Board finds that there is no 
further action is necessary to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Thus, 
the veteran will not be prejudiced by the Board adjudicating 
the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Background and Analysis

In his statements and testimony at the February 2000 RO and 
October 2002 Board hearings, the veteran asserts that service 
connection is warranted for chest pain with shortness of 
breath, nosebleeds, bleeding gums, blurred vision and foot 
rash on the basis that each of these conditions is related to 
his service in the in the Southwest Asia theater of 
operations during the Persian Gulf War.  He also maintains 
that he served in combat while stationed there during the 
Persian Gulf War.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Because the service medical records cannot be located, the 
Board has a heightened duty to consider the benefit of the 
doubt rule.  See Cromer v. Nicholson, 19 Vet. App. at 217; 
Russo v. Brown, 9 Vet. App. at 51.  

In adjudicating these claims, the Board must assess the 
veteran's competence to report the onset of symptoms during 
service as well as of suffering from that condition since 
that time, and his credibility.  See Washington v. Nicholson, 
19 Vet. App. 362, 368-69 (2005).  Here, as in Washington, 
some of the veteran's service medical records are not 
available.  The Washington Court held that the veteran was 
competent to testify to factual matters of which he had 
first-hand knowledge, including having right hip and thigh 
pain in service, reporting to sick call, being placed on 
limited duty, and undergoing physical therapy.  

The United States Court of Appeals for Veterans Claims 
(Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), noted that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).  In determining 
whether lay evidence is satisfactory, the Board may consider 
the demeanor of the witness, internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the veteran.  See Dalton v. Nicholson, No. 04-
1196 (U.S. Vet. App. Feb. 16, 2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  

Chest pain and shortness of breath

In his statements and testimony, the veteran reports 
suffering from these symptoms since his service in the 
Persian Gulf during service.  In addition, he testified in 
February 2000 that the condition might be due to "gas."  At 
the October 2002 Board hearing, the veteran cited 
environmental toxins to which he was exposed while serving in 
the Persian Gulf and reported he had no such problems before 
service.  

A February 1995 quadrennial Report of Medical Examination 
reflects that the veteran complained of having shortness of 
breath and tightness in his chest following physical 
exertion.  The veteran's lungs and chest, heart, and vascular 
system were each found to be normal.  A November 1997 
periodic examination was negative for pertinent complaints or 
findings and his lungs and chest, heart, and vascular system 
were again found to be normal.

The veteran was afforded a formal VA examination in December 
1997.  At the examination, he reported that he was "short of 
breath and runs out of air."  Pulmonary function tests 
(PFTs) revealed severe obstructive pulmonary impairment; 
however, the examiner indicated that the results were not 
reliable and that there was no evidence of any heart of lung 
disease to explain the symptoms.

In May 2000, Dr. J. Steven Cash indicated that the veteran's 
complaints of chest pains might be due to asthma.

The veteran had an Army Reserves examination in September 
2000 and on the Report of Medical History complained of 
shortness of breath and pain or pressure in chest; the 
examiner indicated that the veteran experienced shortness of 
breath, chest pains and palpitations when excited or having 
panic attacks.

In the April 2005 remand, the Board noted that the veteran 
had not been formally examined since December 1997.  Pursuant 
to the Board's remand instructions, he was afforded a July 
2006 VA Gulf War examination.  At the outset of his report, 
the physician indicated that he had reviewed the veteran's 
claims folder and discussed the veteran's pertinent history 
and complaints.  The veteran reiterated that he had had these 
problems since his service in the Persian Gulf and described 
the chest pain as "a chest pressure-type discomfort" that 
would usually resolve after taking naproxen; he also stated 
that it might be associated with upper abdominal pain and 
discomfort.  With respect his dyspnea, the veteran indicated 
that he was told that it might be due to bronchitis.  He 
reported that he was prescribed Primatene Mist by a private 
examiner, which had helped him.  The veteran denied having 
dyspnea on exertion with routine walking, and stated that he 
only experienced dyspnea after "walking fast," or "heavy 
lifting activities."  He described the flare-ups and mild in 
severity and indicated that they usually resolved with rest.

PFTs and and EKG were normal, and the physician stated that 
the veteran had clear lung fields without abnormalities.  The 
physician diagnosed the veteran as having dyspnea on extreme 
exertion and gastroesophageal reflux disease (GERD), with the 
latter diagnosis explaining his chest pain symptoms.  As 
such, the examiner stated that the veteran's symptoms were 
not unexplained.

Because the medical evidence shows that veteran's chest pain 
is due to his GERD, a diagnosed disability, and since GERD is 
not an illness which the Secretary has determined warrants 
presumptive service connection, service connection for chest 
pain under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not 
permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  As such, the Board must consider if service 
connection may be granted on another basis.  Since, the 
veteran's claim of service connection for stomach pain is 
being remanded for further development, no further discussion 
with respect to his chest pain is necessary.

As to the shortness of breath aspect of this claim, the Board 
observes that the medical evidence rules out that he suffers 
from this symptom, and indeed, the veteran has essentially 
indicated that he only has dyspnea on extreme physical 
exertion.  As such, the Board finds that, under ordinary 
conditions, the veteran does not suffer from this symptom.  
Thus, service connection is not warranted.

Nosebleeds

In his statements and testimony, the veteran reports 
suffering from nosebleeds since his service in the Persian 
Gulf during service.  

A June 1994 private medical record reflects that the veteran 
reported having nosebleeds "constantly on and off" for 
three to four weeks.

When examined in December 1997, a physician noted that the 
veteran complained of chronic epistaxis.  The Board observes 
that Dorland's Illustrated Medical Dictionary (28th ed. 
1994), defines epistaxis as "nosebleed; hemorrhage from the 
nose."  Following his clinical examination, the physician 
diagnosed the veteran as having epistaxis with normal 
examination of the nasal cavity.

At the February 2000 RO hearing, the veteran reported that he 
began having nosebleeds while serving in Iraq and that he had 
continued to have them on an intermittent basis since that 
time, which he thought might be related to Persian Gulf 
climate; he also indicated that were associated with the 
onset of his headaches.  At the October 2002 Board hearing, 
the veteran reiterated that he had nosebleeds accompanied by 
headaches.

When examined in July 2006, the physician noted that the 
veteran complained of having nosebleeds one to two times per 
month, and that he treated the condition with cold 
compresses.  The examiner reported that the veteran was 
unable to relate any factor other than heat causing his 
nosebleeds "despite thorough questioning."  Physical 
examination was normal and the examiner diagnosed the veteran 
as having nosebleeds.  Subsequent to offering this diagnosis, 
the physician stated that he could not find any objective 
etiology or medical findings to account for the nosebleeds.

Because the veteran's nosebleeds had their onset while he was 
serving in the Southwest Asia theater of operations, there is 
no requirement that the condition be manifested to a 
compensable degree no later than December 31, 2011, for 
purposes of service connection under 38 C.F.R. § 3.317.  
Further, since the medical evidence, and particularly, the 
July 2006 VA examination report, shows that this condition, 
which has persisted since his period of Persian Gulf service, 
is not due to a known clinical diagnosis, service connection 
is warranted as due to undiagnosed illness.

Bleeding gums

In his statements and testimony, the veteran reports 
suffering from bleeding gums since his Persian Gulf War 
service.  

In February 1998, the veteran was afforded a VA dental 
examination.  He reported suffering from bleeding gums since 
service.  During the examination, the veteran stated that he 
did not follow prima facie dental care or seek regular dental 
treatment.  Following his examination, the dentist attributed 
the veteran's bleeding gums to gingivitis, and indicated that 
the gingivitis was due to the veteran's dental habits.

At a February 2000 RO hearing, the veteran acknowledged that 
his bleeding gums were "not really undiagnosed," and that 
the condition was due to gingivitis.  He also reported that 
he received treatment for this condition during and since 
service.  At the October 2002 Board hearing, the veteran 
testified that he had possible gingivitis, and that his gums 
began to bleed in the early 1990s.

In July 2006, the veteran was formally examined, and at the 
outset of his report, the physician noted that he had 
reviewed the claims folder.  After discussing the veteran's 
pertinent history and complaints, he stated that the veteran 
reported that he had a scant amount of bleeding from his gums 
when brushing his teeth, and that the bleeding ceased after 
brushing.  The examination revealed that the veteran had 
diffuse moderate gum decay recession in both the upper and 
lower aspects of the gingiva.  The physician diagnosed the 
veteran as having "gingival recession (gums)" and indicated 
that the bleeding was due to gingivitis.

Because the medical evidence shows that veteran's bleeding 
gums are due to gingivitis, a diagnosed disability, and since 
gingivitis is not an illness that the Secretary has 
determined warrants presumptive service connection, service 
connection for gingivitis under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 is not permitted as a matter of law.  As 
such, the Board must consider whether service connection may 
be granted on another basis.

As to his gingivitis, as the RO has pointed out, VA 
regulations provide that treatable carious teeth, replaceable 
missing teeth, and periodontal disease may be considered 
service-connected solely for purposes of establishing 
eligibility for outpatient dental treatment.  38 C.F.R. 
§ 3.381(a).  Since the regulations prohibit an award of 
service connection for compensation purposes for periodontal 
disease, his claim for VA compensation must be denied.  Where 
the law and not the evidence is dispositive, the claim should 
be denied because of the lack of entitlement under the law.  
Thus, this claim must be denied on that basis.  



Blurred vision

In his statements and testimony, the veteran reports having 
blurred vision since serving in the Persian Gulf.  Throughout 
the course of this appeal, he also had stated that the 
blurred vision occurs coincident with his headaches.

At a December 1997 VA examination, the veteran complained of 
having blurred vision.  His uncorrected visual acuity was 
20/40, bilaterally, and his corrected vision was 20/30, 
bilaterally.  The physician diagnosed the veteran as having 
complaints of blurred vision and headaches for more than four 
to five years.

During a February 2000 RO hearing, the veteran testified that 
his blurred vision was the result of and accompanied his 
headaches.  At the October 2002 Board hearing, the veteran 
reported that his vision was related to his headaches, and 
added that he had never experienced blurred vision 
unaccompanied by headaches.

A June 2005 VA outpatient treatment record shows that the 
veteran had ophthalmic migraines and that, during episodes of 
his headaches, he reported that his eyes "jumped a lot."  A 
December 2005 VA outpatient treatment entry reflects that his 
visual acuity was 20/30, bilaterally, and the examiner noted 
that the veteran suffered from blurred vision with headaches.

In July 2006, he was afforded a formal Gulf War VA 
examination.  The physician, who indicated that he had 
reviewed the claims folder, noted the veteran's history of 
blurred vision, which was associated with headaches.  He 
reported that the examination was normal and that the veteran 
had 20/20 vision with glasses.  The diagnosis was "migraine 
headache/ophthalmic migraine headaches."

Consistent with the veteran's statements and testimony, the 
medical evidence shows that his blurred vision is related to 
his headaches, for which service connection is in effect as 
part of his service-connected fibromyalgia.  Because the 
veteran's blurred vision is due to his service-connected 
fibromyalgia, a diagnosed condition, service connection under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not available.  
Further, because the grant of service connection already 
encompasses his blurred vision by virtue of the inclusion of 
his headaches in the grant of service connection, any claim 
of service connection for this symptom is moot.

Foot rash

In his statements and testimony, the veteran reports having a 
chronic and recurrent foot rash that developed during the 
Persian Gulf War.  The veteran states that the condition has 
been chronic since that time.

When formally examined by VA in December 1997, the veteran 
reported having a recurrent foot rash that had its onset five 
to seven years earlier.  The examination was negative, and 
the physician's impression was a rash on the foot that was 
"impossible to evaluate at this stage because it is not 
there."  

At a February 2000 RO hearing, the veteran testified that he 
received in-service treatment for foot rash.  During the 
October 2002 Board hearing, the veteran reported that his 
foot rash had been recurrent since 1991, when he served in 
combat during the Persian Gulf War.  

Pursuant to the Board's April 2005 remand instructions, he 
was formally evaluated in July 2006.  At the outset of his 
report, the examiner noted the veteran's pertinent history 
and complaints, and in particular, his report of having had a 
rash on his right foot since serving in Iraq in 1991.  The 
examiner noted that the veteran has treated the condition 
with over-the-counter medications since that time.  The 
examination revealed macerated skin in the web between the 
digits of the right foot that was typical of tinea.  Based on 
the above, the physician diagnosed the veteran as having 
tinea pedis of the right foot.

In light of the foregoing, given the missing service medical 
records, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that service connection is warranted 
for tinea pedis of the right foot.  In reaching this 
conclusion, the Board notes that the veteran is competent to 
report that he has had a recurrent skin rash on his right 
foot, and the Board finds his accounts to be credible.  
Further, given the diagnosis of tinea pedis of the right foot 
by the July 2006 VA examiner, who considered the veteran's 
history, the Board finds, under the circumstances of this 
case, that the record suggests that the veteran currently has 
a chronic skin disorder of the right foot that initially 
manifested itself in service.  Since service connection is 
being granted on a direct basis, an analysis of whether the 
provisions of 38 C.F.R. § 3.317 provide a basis for a grant 
of service connection is unnecessary.  

Conclusion

As explained above, the Board finds that service connection 
is warranted for nosebleeds and tinea pedis of the right 
foot, and that the preponderance of the evidence is against 
his claims of service connection for chest pain and shortness 
of breath, bleeding gums and blurred vision.  

The Board acknowledges the veteran's contention that he 
served in combat while in the Persian Gulf and is thus 
entitled to have his claims adjudicated under 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  Although his Gulf War 
service corresponds to a period when combat occurred, in 
denying service connection for chest pain and shortness of 
breath, bleeding gums and blurred vision, the Board found 
that the symptoms were due to diagnosed conditions for which 
the Secretary has not established a presumption of service 
connection.  As such, he does not have a qualifying chronic 
disability under 38 C.F.R. § 3.317.

Further, to the extent that service connection is available 
for diagnosed illnesses, the Board notes that the Court has 
repeatedly held that the provisions of 38 U.S.C.A. § 1154(b) 
provide a reduced evidentiary burden for combat veterans that 
relates only to the issue of service incurrence.  See Huston 
v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 
12 Vet. App. 296, 303 (1999).  Thus, even assuming that he 
experienced these symptoms in service, since there is no 
evidence linking a diagnosed disability to his period of 
service, service connection is not warranted.  Id; see also 
Dalton v. Nicholson, No. 04-1196 (U.S. Vet. App. Feb. 16, 
2007).




ORDER

Service connection for chest pain and shortness of breath is 
denied.

Service connection for nosebleeds is granted.

Service connection for bleeding gums is denied.

Service connection for blurred vision is denied.

Service connection for tinea pedis of the right foot is 
granted.


REMAND

Also before the Board are the veteran's claims of service 
connection for back symptoms, and for throat and stomach 
pain.  For the reasons set forth below, these claim must 
again be remanded.

The medical evidence shows that the veteran has had a history 
of back and gastrointestinal problems since his period of 
Persian Gulf War service, and he has been diagnosed as having 
scoliosis and low back pain, as well as GERD.  The medical 
evidence also indicates that his objectively sore throat is 
due to reflux symptomatology, i.e., it appears to be a 
manifestation of his GERD.  Although service connection is 
not warranted for these conditions under 38 C.F.R. § 3.317, 
VA must give a sympathetic reading to the veteran's filings 
to determine all claims for recovery supported by a liberal 
construction of allegations.  

As such, on remand, the AMC should schedule the veteran for a 
VA examination to determine whether it is at least as likely 
as not that any back, gastrointestinal or throat disability 
is related to or had its onset during service, or is due to a 
service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
the veteran's back, gastrointestinal and 
throat conditions.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The claims 
files should be made available to and 
reviewed by the examiner.  The examiner 
should diagnosis any back, 
gastrointestinal and throat condition 
found to be present.  The examiner should 
then consider the available medical 
evidence and the veteran's contentions and 
opine as to whether it is at least as 
likely as not that any back, 
gastrointestinal and throat disability 
found to be present had its onset in, or 
is related to, service.  The rationale for 
all opinions expressed should be provided.    

2.  Thereafter, the RO should readjudicate 
the veteran's back, throat and 
gastrointestinal disability claims.  If 
any benefit sought on appeal is not 
granted in full, the RO should issue a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


